Citation Nr: 1243185	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty for training from November 1972 to March 1973, and on active duty from October 1990 to May 1991, to include service in Southwest Asia.

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board most recently remanded the case for additional development in May 2012.  The case has now been returned to the Board for further appellate action. 


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 2012 Board Remand directives state that the Veteran was to be scheduled for an examination by an ophthalmologist and not by an optometrist.  As pointed out by the Veteran's representative in December 2012 written argument, the August 2012 examination was conducted by an optometrist and not by an ophthalmologist as directed.  

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran submitted his claim for service connection in January 1998.  He has been diagnosed with multiple eye disorders over the intervening years including; retinal holes, lattice holes, dry eye syndrome, pigmented retinal holes, glaucoma, myopia with presbyopia, amaurosis fugax of the right eye, nuclear sclerotic cataracts, lattice degeneration with pigmented holes, blepharitis and irritable eye syndrome.  The Veteran has also reported exposure to chemicals, fumes from burning oil wells and being caught in a sandstorm without goggles while serving on active duty in Southwest Asia.  In addition, he has stated that he has experienced itchy and irritated eyes since his discharge from active service in 1991. 

The evidence of record does not contain any opinion which comprehensively addresses all of the eye pathology which has been documented since 1998.  Therefore the Veteran should be afforded another VA examination to determine if any of the multiple eye disorders that were present at any point during the pendency of the claim are related to his active service - including by way of aggravation.  The examining ophthalmologist must consider the circumstances of the Veteran's active duty in the Persian Gulf, to include exposure to chemicals and fumes from burning oil wells, as well as his report of experiencing itchy and irritated eyes since his 1991 discharge from active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. 

2.  Then, arrange for the Veteran to be scheduled for an examination by an ophthalmologist, preferably one who has not already examined the Veteran.  Examination by an optometrist is not sufficient.  If a VA ophthalmologist is not available, the Veteran must be afforded an examination by a private ophthalmologist contracted by VA. 

The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the ophthalmologist.  Any indicated studies should be performed.  

Following a review of the record, to include statements of the Veteran relating to his exposure to eye irritants in the Persian Gulf and his complaints of itchy eyes since his service discharge in 1991, and based on the examination results, the examiner should identify all acquired eye disorders that have been present at any time since January 1998, when the Veteran filed his claim.  

In addition, with respect to each such disorder, the examiner as to whether there is a 50 percent or better probability that the disorder originated during active duty, or arose after such service, but is etiologically related to service.

If the Veteran has an eye disorder that is not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder.

The examiner should also address whether the Veteran currently has the left corneal opacity with myopia listed in the March 1986 examination report, and if so, provide an opinion as whether the corneal opacity clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of service.

The supporting rationale for each opinion expressed must also be provided.

If any required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

3.  Undertake any other development deemed appropriate. 

4.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and his representative and afford them to requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

